REDMANN, Judge.
From a judgment “maintaining” exceptions of res judicata and judicial estoppel (and staying further proceedings) “pending the outcome of the appeal in . Burguieres v. The J. M. Burguieres Co. Ltd.” (since decided, - So.2d -, but not yet definitive, C.C.P. art. 2167), plaintiff took an appeal which on defendant’s motion we dismiss.
The clear intent of the judgment was merely to stay proceedings, on the theory that the earlier litigation against a corporation determined the basic question in this case (compliance with R.S. 12:102B) unfavorably to plaintiff. So interpreted, the judgment as a stay of proceedings is not appealable, C.C.P. art. 2083, because not a final judgment (since not determinative of the merits in whole or part, C.C.P. art. 1841) nor an irreparably injurious interlocutory judgment.
*412We further note that, if we were to treat plaintiff’s attempted appeal as an application for writs, we would concur in the district judge’s stay order as efficient judicial administration.
The appeal is dismissed.